Citation Nr: 0012216
Decision Date: 05/09/00	Archive Date: 09/08/00

DOCKET NO. 97-00 157A              DATE MAY 09, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Providence, Rhode Island

THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for residuals of a left middle
finger injury.

3 . Entitlement to service connection for a bilateral knee
disorder.

4. Entitlement to service connection for residuals of a left eye
injury.

5 . Entitlement to a rating in excess of 10 percent for residuals
of a fracture of the right index finger.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Richard Giannecchini, Associate Counsel

INTRODUCTION

The veteran had verified active military service from December 1989
to May 1995. His DD Form 214 reflects that he had more than nine
years of additional active service, which has not been verified. It
is noted that the veteran's service medical records span from 1979
through 1995, and the Board accepts this as adequate verification
of the veteran's additional service, for purposes of this decision.

A perfected appeal to the Board of Veterans' Appeals (Board) of a
particular decision entered by a Department of Veterans Affairs
(VA) regional office (RO) consists of a Notice of Disagreement
(NOD) in writing received within one year of the decision being
appealed and, after a Statement of the Case (SOC) has been
furnished, a substantive appeal (VA Form 9) received within 60 days
of the issuance of the Statement of the Case or within the
remainder of the one-year period following notification of the
decision being appealed.

The present appeal arises from an April 1996 rating decision, in
which the RO denied the veteran's claims for service connection for
hypertension, residuals of a left middle (3rd) finger injury, a
bilateral knee disorder, and residuals of a left eye injury. In
addition, the RO service connected the veteran for residuals of a
fracture of the right index (4th) finger, awarding a noncompensable
disability rating effective from May 1995. The veteran filed an NOD
in June 1996, and the RO issued an SOC in July 1996. The veteran
filed a substantive appeal in January 1997. In July 1998, the RO
increased the veteran's disability rating for residuals of a
fracture of the right index finger to 10 percent, effective from
May 1995. Supplemental statements of the case (SSOC's) were issued
in December 1996, July 1998, and November 1999.

2 -

We note that, in a November 1996 statement to the RO, the veteran
contended that he suffered from right hand pain and weakness, and
believed this to associated with the same fall in service that
fractured his right index finger. The Board notes that this
contention could be liberally interpreted as an informal claim
seeking service connection for a right hand disorder. While this
issue is not before us at this time, it is referred to the RO for
additional development as is warranted.

The Board notes in addition that, in December 1998, the veteran had
granted a power-of-attorney to AMVETS, and that service
organization was designated as his representative. Subsequently, in
February 2000, prior to certification of the veteran's appeal to
the Board, AMVETS withdrew its services as the veteran's
representative. Subsequently, the veteran submitted to the Board a
VA Form 21-22 (Appointment of Veterans Service Organization as
Claimant's Representative), dated in April 2000, granting a power-
of-attorney to The American Legion. The latter service
organization, after review of the claims file, submitted to the
Board a Written Brief Presentation, also dated in April 2000, on
behalf of the veteran.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's appeal has been obtained by the RO.

2. The medical evidence of record does not reflect that the veteran
currently suffers from hypertension or residuals of a left middle
finger injury.

3 . On VA examination in January 1999, the examiner found no
objective evidence to substantiate the veteran's knee complaints,
and it was opined that, even assuming a mild knee disability, it
was at least as likely as not that the disability was not incurred
while the veteran was on active duty.

3 -

4. Following VA ophthalmological examinations in February and March
1999, medical findings reflected that the veteran's ocular
condition in his left eye appeared to be unrelated to his left eye
ocular injury during service.

5.  The veteran's contention that he suffers from hypertension,
residuals of a left middle finger injury, a bilateral knee
disorder, and/or residuals of a left eye injury, and that these
disorders had their onset in service, is not supported by any
medical evidence that would render the claims for service
connection for these disabilities plausible under the law.

6.  On VA examination in April 1998, flexion of the veteran's right
metacarpophalangeal joint was limited to 70 degrees, flexion of the
proximal interphalangeal joint was limited to 90 degrees, and
flexion of the distal interphalangeal joint was limited to 50
degrees; and the examiner's impression was limited flexion of the
distal interphalangeal and metacarpophalangeal joints in the right
index finger.

7. The veteran is receiving the highest disability rating warranted
for residuals of a fracture of the right index finger.

CONCLUSIONS OF LAW

1 . The veteran has not submitted a well-grounded claim for service
connection for hypertension 38 U.S.C.A. 5107(a) (West 1991).

2. The veteran has not submitted a well-grounded claim for service
connection for residuals of a left middle finger injury. 38
U.S.C.A. 5107(a) (West 1991).

3. The veteran has not submitted a well-grounded claim for service
connection for a bilateral knee disorder. 38 U.S.C.A. 5107(a) (West
1991).

4 -

4. The veteran has not submitted a well-grounded claim for service
connection for residuals of a left eye injury. 38 U.S.C.A. 5107(a)
(West 1991).

5. The schedular criteria for a rating in excess of 10 percent for
residuals of a fracture of the right index finger are not met. 38
U.S.C.A. 1155, 5107, (West 1991 & Supp. 1998); 38 C.F.R. 4.1, 4.3,
4.7, 4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5225 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Basis

A review of the veteran's service medical records reflects that he
underwent an apparent delayed entry medical examination in October
1979. On clinical evaluation, there were no complaints or abnormal
physical findings, although he was found to have defective vision.
In addition, his blood pressure was recorded as 136/72. A
subsequent addendum to the Report of Medical Examination, dated in
March 1980, noted that the veteran had suffered a lacerated left
thumb in February 1980. The injury was reported as having healed,
and the thumb exhibited a normal range of motion.

Later that same month, March 1980, the veteran sought treatment for
pain and numbness in his left thumb after slipping on some ice and
falling. An X-ray of the left hand was noted as revealing no
evidence of a fracture. In February 1984, he underwent a re-
enlistment medical examination. Upon clinical evaluation, no
complaints or abnormal physical findings were noted. Blood pressure
was recorded as 102/74. In March 1986, the veteran was medically
examined to determine his occupational exposure to ionizing
radiation. On clinical evaluation, there were no complaints or
abnormal physical findings noted. His blood pressure was recorded
as 122/82.

In April 1988, the veteran sought treatment for irritation to his
eyes. He reported that he had been welding for 13 hours and now
felt like he had sand in his eyes. On

- 5 -

clinical evaluation, there were burns to both the veteran's
corneas. Visual acuity was noted as 20/20. The examiner's
assessment was flash burns to both eyes.

In November 1989, the veteran underwent a re-enlistment medical
examination. Upon clinical evaluation, there were no complaints or
abnormal physical findings. Blood pressure was recorded as 136/78.
In March 1990, the veteran underwent a medical examination to again
determine his occupational exposure to ionizing radiation. On
clinical evaluation, there were no complaints or abnormal physical
findings, except facial scarring from acne. His blood pressure was
recorded as 136/78.

In September 1992, the veteran sought medical treatment for his
right hand, reporting that he had fallen on it after being tackled
playing football. There was pain on palpation of the 4th metacarpal
(distal) with a decrease in strength. X-rays were reported to
reveal a fracture of the 4th metacarpal. The treatment plan called
for a short cast with the 4th and 5th phalanx stabilized. An X-ray
of the veteran's right hand, undertaken in October 1992, noted an
oblique fracture through the proximal shaft of the fourth
metacarpal, with contact between the fragments, with no deformity.
The remaining metacarpals and the phalanges were noted as not being
involved. The short cast was subsequently removed in November 1992.
In May 1994, the veteran underwent a medical examination, the
purpose of which was noted as "Ionizing Radiation Work, LDO". On
clinical evaluation, there were no complaints or abnormal physical
findings noted, except for facial acne scarring, as well as marks
and scars on the veteran's left arm. Blood pressure was 122/86.

In June 1994, the veteran sought treatment after plaster fell from
a ceiling and into his left eye. The examiner noted the veteran's
report of irritation of the eye. On clinical evaluation there was
no redness, blurred vision, scleral erythema, tearing, or drainage.
The assessment was of a foreign body in the left eye. The treatment
plan included staining the left eye, removing the foreign body, and
then flushing the eye. That same month, the veteran was seen for a
follow-up evaluation with respect to his left eye. He reported pain
and irritation, with tearing and blurred vision. On clinical
evaluation, his left upper eyelid was reported swollen. His visual
acuity

- 6 - 

was reported as 20/20. In August 1994, the veteran underwent an eye
examination at the Naval Station Charleston Optometry Clinic. The
examiner's assessment of the veteran was astigmatism in both eyes,
chalazion of the left eye, physiological optic nerve cupping in
both eyes, and cornea retinal scar.

In November 1994, the veteran's left second finger was X-rayed. The
soft tissues, bones, and joint spaces were reported normal. The
impression was - normal finger.

In February 1995, the veteran underwent an additional medical
examination for "Ionizing Radiation Work". In a Report of Medical
History, he was noted to wear glasses, and to have suffered from a
foreign body in his left eye. He reported occasional irritation and
tearing. The left eye was reported to be within normal limits. The
veteran was also noted to complain of bilateral knee pain,
especially when climbing his ship's ladders (stairs). On clinical
evaluation, there were no abnormal physical findings with respect
to the veteran's knees, left eye, or left middle finger. His blood
pressure was recorded as 118/84.

In February 1996, following his release from active service, the
veteran filed claims for service connection for a bilateral knee
disorder, high blood pressure, a fracture of the right index
finger, and residuals of injuries to his left eye and left middle
finger. He was scheduled for a VA medical examination, but failed
to report. In an April 1996 rating decision, the RO service
connected the veteran for residuals of a fracture to the right
index finger. The disability was assessed as being zero percent
disabling, effective from May 1995. His remaining claims were
denied.

In September 1996, the veteran was medically examined for VA
purposes. The examination was conducted at the U.S. Naval Hospital
in Cuba, where he was residing at that time. On clinical
evaluation, the veteran's blood pressure was recorded as 135/84. No
abnormalities were found with respect to his left eye or left
middle finger. Distance visual acuity (DVA) of the left eye was
noted as 20/50. The diagnosis with respect to his knees was
bilateral patellofemoral syndrome and Osgood-Schlatter's disease.

7 -

In November 1996, the veteran submitted a statement to the RO,
dated in October 1996, in which he reported that, while he had not
been treated for knee pain in service, he had reported bilateral
knee pain during his separation examination in February 1995. The
veteran further noted that, during service he had worked as a hull
technician (HT), which had required him to climb his ship's ladders
for over 15 years. Furthermore, he indicated that, while his right
index finger was pain-free, his right hand was chronically painful.
The veteran noted that trying to handle objects caused him great
pain, and he felt that the pain in his right hand was the result of
the fracture to his right index finger.

In April 1998, the veteran was medically examined for VA purposes
with respect to his right index finger disability. He reported
constant pain in his right hand, as well as difficulty in holding
and gripping objects. The pain was noted as being mainly in the
right third and fourth metacarpals, dorsal aspect, and in the right
first dorsal interosseous area. Upon clinical evaluation of the
right index finger, flexion of the metacarpal phalangeal joint was
limited to 70 degrees, flexion of the proximal interphalangeal
joint was limited to 90 degrees, and flexion of the distal
interphalangeal (DIP) joint was limited to 50 degrees. There was
weakness and pain on resisted finger flexion of the DIP joint, with
pain developing over the scar area located at the first dorsal
interosseous area. Resisted finger abduction resulted in pain over
the fourth metatarsal dorsal area and first dorsal interosseous
area, with additional weakness. The other fingers showed normal
ranges of motion, actively and passively. The veteran had pain of
the scar area with flexion of the index finger at the end of range.
There was tenderness over the fourth metatarsal, dorsal aspect, of
the right hand.

The examiner's impression was limited flexion of the DIP and
metacarpal phalangeal joints of the right index finger, with pain
and tenderness over the scar area. It was also noted that there was
some weakness of the right finger's abduction, associated with pain
over the previous injury area.

In a July 1998 rating decision, the RO increased the veteran's
disability rating for residuals of a right index finger fracture to
10 percent. The RO noted in its decision

- 8 -

that the rating was a grant of all benefits sought on appeal, and
therefore the issue was withdrawn from appeal.

Thereafter, the RO received medical records from the VA Medical
Center (VAMC) in Providence, dated from November 1998 to March
1999. In particular, in January 1999, the veteran underwent a
medical examination of his knees. He reported that, during the
course of his service in the Navy, he had sustained quite a bit of
"banging around" of his knees. He stated that he was currently
working in a business office, responsible for filing, taking
invoices, and doing phone work. He indicated that he had never lost
a day of work because of knee pain, and that, occasionally, when he
was required to take the stairs up to his office, he would suffer
pain in his knees. He also reported developing knee pain after
walking about 3/4 of a mile. In addition, the veteran reported that
the pain was in the front and sides of his knees, and that he also
felt a grinding in the joints. On clinical evaluation, in
particular, there was no evidence of osteophyte or enlargement
formation at the Osgood-Schlatter, or superior anterior tubercle,
area of the knees. Range of motion of both knees was within normal
limits. The veteran squatted without difficulty and rose without
help, and both his gait and stair-climbing ability were normal. He
was further noted to have had a problem with painful knees in
middle school and high school, if he tried to run more than a
quarter of a mile.

The examiner noted that the doctor who examined the veteran's knees
in September 1996 at the U.S. Naval Hospital in Cuba, and found the
veteran to be suffering from patellofemoral syndrome, had reached
that diagnosis merely on the basis of the veteran's history.
However, it was noted that a history of knee pain. after running
more than a quarter of a mile was suggestive of patellofemoral
syndrome. The examiner reported that there was no objective
evidence to substantiate the veteran's knee complaints, and that,
even assuming a mild knee disability, that it was at least as
likely as not that the disability was not incurred while the
veteran was on active duty. The examiner's diagnosis was a history
of heavy use of the knees in service, with objective findings of
normal knees on clinical and X-ray examination.

- 9 -

In February 1999, the veteran was medically examined for VA
purposes with respect to his left eye. He complained of
intermittent redness, tearing, and blurry vision in his left eye
since his ocular injury in 1994. On clinical evaluation, the
veteran was noted not to have a visual field deficit. Evaluation of
his left eye was negative, except for some moisture on the upper
and lower lids. The veteran was noted to suffer from trace fine
superficial punctate keratitis inferior in both eyes. He also was
noted to suffer from trichiasis in the left eye, which the examiner
corrected by epilating one eyelash with forceps.

The examination report noted that, following the initial clinical
evaluation, the veteran returned later that month and was evaluated
by the VAMC Providence Chief of Ophthalmology. On clinical
evaluation, the veteran was noted to have presented with
episcleritis in the left eye, for which he was placed on Blephamide
ophthalmic solution to correct the problem. No evidence of any
residual of the injury to his left eye in service in 1994 was
reported. The veteran was advised to return to the ophthalmology
clinic for dilation and irrigation of the left inferior puncta. It
was felt that his symptoms may have been the result of a punctal
blockage. The veteran was noted to have returned to the
ophthalmology clinic in March 1999 for irrigation and dilation of
the left inferior puncta. His episcleritis was also noted to have
resolved. In summary, the examination report noted that there
appeared to be no evidence of any residuals of a service-related
injury to the veteran's left eye, and that his current ocular
condition in the left eye appeared to be unrelated to his ocular
injury during service.

II. Analysis

a. Service Connection

The threshold question to be answered in this appeal is whether
well-grounded claims have been presented. 38 U.S.C.A. 5107 (West
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). If not, the
claims must fail and there is no further duty to assist in their
development. 38 U.S.C.A. 5107; Murphy v. Derwinski, 1 Vet.App. 78
(1990). This requirement has been reaffirmed by the United States

- 10 -

Court of Appeals for the Federal Circuit in its decision in Epps v.
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997). That decision upheld
the earlier decision of the United States Court of Appeals for
Veterans Claims (previously known as the Court of Veterans
Appeals), which made clear that it would be error for the Board to
proceed to the merits of a claim which is not well grounded. Epps
v. Brown, 9 Vet.App. 341 (1996). The United States Supreme Court
declined to review the case. Epps v. West, 118 S. Ct. 2348 (1998).
See also Morton v. West, 12 Vet.App. 477, 480-1, (1999).

The Court of Appeals for Veterans Claims has also held that, in
order to establish that a claim for service connection is well
grounded, there must be competent evidence of a current disability
(a medical diagnosis); (2) the incurrence or aggravation of a
disease or injury in service (lay or medical evidence); and (3) a
nexus (that is, a connection or link) between the in-service injury
or aggravation and the current disability. Competent medical
evidence is required to satisfy the third prong. See Elkins v.
West, supra, at 213, citing Caluza v. Brown, 7 Vet.App. 498 (1995),
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). "Although
the claim need not be conclusive, the statute [38 U.S.C.A. 5107]
provides that [the claim] must be accompanied by evidence" in order
to be considered well grounded. Tirpak v. Derwinski, 2 Vet.App.
609, 611 (1992). In a claim of service connection, this generally
means that evidence must be presented which in some fashion links
the current disability to a period of military service or to an
already service-connected disability. 38 U.S.C.A. 1110 (West 1991);
38 C.F.R. 3.303 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be true
for purposes of determining whether it is well grounded. King v.
Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of medical
diagnosis or causation, however, do not constitute competent
evidence sufficient to render a claim well grounded. Grottveit v.
Brown, 5 Vet.App. 91, 93(1992); Espiritu v. Derwinski, 2 Vet.App.
492, 495 (1992.). To establish a showing of chronic disease in
service, there is required a combination of manifestations
sufficient to identify the disease entity, and sufficient
observation to

- 11 -

establish chronicity at the-time. 38 C.F.R. 3.303(b) (1999). If
chronicity in service is not established, a showing of continuity
of symptoms after discharge is required to support the claim. Id.
Service connection may be granted for any disease diagnosed after
discharge, when all of the evidence establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d) (1999).

Under applicable criteria, service connection may be granted for a
disability resulting from disease or injury which was incurred in,
or aggravated by, service. 38 U.S.C.A. 1110, 1131 (West 1991 &
Supp. 1998). A veteran shall be granted service connection for
hypertension, although it is not otherwise established as incurred
in service, if the disease is manifested to a 10 percent degree
within one year following service. 38 U.S.C.A. 1112(a)(1); 38
C.F.R. 3.307(a)(3).

For hypertension to be compensable as 10 percent disabling for
rating purposes, there must be a showing of diastolic pressure
predominantly 100 or more, or systolic pressure predominantly 160
or more; or, a minimum evaluation of 10 percent is assigned for an
individual with a history of diastolic pressure predominantly 100
or more who requires continuous medication for control. See 38
C.F.R. 4.104, Diagnostic Code 7101 (1999).

Furthermore, the Board notes that hypertension or isolated systolic
hypertension must be confirmed by readings taken two or more times
on at least three different days. For purposes of this diagnostic
code, the term hypertension means that the diastolic blood pressure
is predominantly 90mm. or greater, and isolated systolic
hypertension means that the systolic blood pressure is
predominantly 160mm. or greater, with a diastolic blood pressure of
less than 90mm. See 38 C.F.R. 4.104, Diagnostic Code 7101, Note
(1).

Following a review of the evidence of record and consideration of
the veteran's contentions, we find that he has not submitted well-
grounded claims. In reaching this conclusion, we note that, with
respect to hypertension and residuals of a left middle finger
injury, there is no evidence of treatment in service, or after
service, for either disorder.

- 12 -

Under the circumstances described above, given that the medical
evidence does not reflect that the veteran suffers from
hypertension or residuals of a left middle finger injury, we find
he has not satisfied the threshold requirement for a well-grounded
claim as set forth by the Court in Caluza, above. That is, there
has not been a showing of a medical diagnosis of current
disabilities, and, in the absence of that element, the nexus issue
does not even arise. As the Court has noted elsewhere, "in the
absence of proof of a present disability, there can be no valid
claim." Brommer v. Derwinski, 3 Vet.App. 223, 225 (1992).
Furthermore, the evidence does not reflect that hypertension was
manifest to 10 percent degree within one year of service.
Therefore, the presumption under 38 C.F.R. 3.307(a)(3) does not
apply.

With respect to the claims for a bilateral knee disorder and
residuals of a left eye injury, service medical records document a
complaint of bilateral knee pain during the veteran's final service
medical examination in February 1995. Furthermore, he was noted to
have been treated in June 1994 for a foreign object (plaster) in
his left eye, although there was no finding of damage to the eye at
that time. He then complained of occasional irritation and tearing
in the left eye on examination in February 1995, but the eye was
found to be within normal limits. On VA examination in September
1996, the veteran was diagnosed with bilateral patellofemoral
syndrome and Osgood-Schlatter's disease. The examiner did not
relate either disorder to service.

Subsequently, in January 1999, the veteran underwent an additional
medical examination of his knees. The VA examiner noted the
veteran's reported history of bilateral knee pain while growing up,
and current complaints of not being able to walk for long distances
without experiencing knee pain. On clinical evaluation, the
veteran's knees were normal, and there was no evidence of Osgood-
Schlatter's disease. In addition, there was no objective evidence
to substantiate the veteran's knee complains, and the examiner
opined that, even assuming a mild knee disability, it was at least
as likely as not that the disability was not incurred while the
veteran was on active duty. In addition, the veteran's eyes were
examined in February and March 1999, and the examiners reported
that there appeared to be no

- 13 -

evidence of a residual of any service-related injury to the left
eye. Furthermore, they noted that the veteran's current ocular
condition in the left eye appeared unrelated to his ocular injury
in service.

We are mindful that the Court of Appeals for Veterans Claims has
held that a disorder suffered in service will be determined to be
chronic, under 38 C.F.R.. 3.303(b), when there is competent medical
evidence to establish its chronicity, based upon both its existence
in service and its relationship to the same condition after
service. Savage v. Gober, 10 Vet.App. 488, 495 (1997). Where the
disorder is of a type that requires medical expertise (as opposed
to mere lay observation) to demonstrate its existence, such medical
evidence must be of record. Id. (citing Epps, Caluza, Grottveit,
supra). In this instance, as noted above, with respect to his
knees, the veteran was not treated for bilateral knee pain during
service, but did complain during his separation examination of knee
pain. The most recent VA medical examination did not reveal
objective evidence of a bilateral knee disorder. With respect to
his left eye, while the veteran was treated in service for a
foreign object in his left eye, there was no clinical finding of
damage to the left eye at that time. On VA examination, the
veteran's current left ocular condition was reported as not being
related to his injury during service, and no other residuals
associated with the injury in 1994 were identified.

Even where chronicity in service or within an applicable
presumption period is not established, a claimant can still
establish a chronic disorder, also under section 3.303(b), by
demonstrating continuity of symptomatology from service until the
post-service diagnosis of the condition. Savage, supra, 10 Vet.App.
at 496. See also McManaway v. West,, 13 Vet.App. 60, 66 (1999),
noting that, even where a veteran asserts continuity of
symptomatology since service, medical evidence is required to
establish "a nexus between the continuous symptomatology and the
current claimed condition. . . ." As noted above, during the
veteran's VA examinations in 1999, none of the examiners related
any of the veteran's current complaints of pain or discomfort, with
respect to his knees or his left eye, to service. Moreover, the
veteran has not submitted any medical nexus evidence relating his
claimed disorders to service. Thus, the veteran cannot, based upon
the record in

- 14 -

this case, establish service connection for either a bilateral knee
disorder or residuals of a left eye injury through 38 C.F.R.
3.303(b).

The Board therefore concludes that, given the lack of any diagnosis
of a bilateral knee disorder, or permanent residuals of a left eye
injury, in service, and the lack of medical nexus evidence linking
the veteran's post-service complaints of bilateral knee pain, and
left eye pain and discomfort, to service, the veteran has not met
the initial burden of presenting evidence of well-grounded claims
for service connection for these disabilities under the applicable
law as interpreted in the Caluza and Savage precedents. Moreover,
even if there were a current finding for a bilateral knee disorder
and/or left eye disorder, "because [the veteran] is not competent
to testify that the condition he is diagnosed with presently is the
same as any condition he suffered while in service and since
separation, section 3.303(b) cannot serve to assist him in the
submission of a plausible claim." See Clyburn v. West, 12 Vet.App.
296, 302 (1999).

The veteran has been very specific in asserting that he suffers
from hypertension, residuals of a left middle finger injury, a
bilateral knee disorder, and residuals of a left eye injury, as a
result of his active service. While the Board does not doubt the
sincerity of the veteran's contentions in this regard, and his
belief that he suffers from a service-related disabilities, our
decision must be based on competent medical testimony or
documentation. In a claim of service connection, this generally
means that medical evidence must establish that a current
disability exists, and that the disability is related to a period
of active military service. Competent medical evidence has not been
presented establishing that the veteran suffers from hypertension
or residuals of a left middle finger injury, or that he suffers
from a service-related bilateral knee disorder or residuals of a
left eye injury. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R.
3.303 (1999); Rabideau v. Derwinski, Montgomery v. Brown, both
supra.

In addition, the veteran does not meet the burden of presenting
evidence of a well- grounded claim merely by presenting his own
testimony, because, as a lay person, he is not competent to offer
medical opinions. Voerth v. West, 13 Vet.App. 117,

- 15 -

120 (1999) ("Unsupported by medical evidence, a claimant's personal
belief, no matter how sincere, cannot form the basis of a well-
grounded claim."). See Bostain v. West, 11 Vet.App. 124, 127
(1998), citing Espiritu, supra. See also Carbino v. Gober, 10
Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d
32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters
requiring medical knowledge"), aff'd sub nom. Routen v. West, 142
F.3d 1434 (Fed. Cir. 1998). cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the future,, to
submit new and material evidence to reopen his claims for
hypertension, residuals of a left middle finger injury, a bilateral
knee disorder, and residuals of a left eye injury, regardless of
the fact that he currently is not shown to be suffering from
disabilities that may be service-connected. Such evidence would
need to show, through competent medical evidence, a current
disability or disabilities, and that such disability, "resulted
from a disease or injury which was incurred in or aggravated by
service." 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303
(1999); Rabideau, Montgomery, supra. 

In absence of well-grounded claims, there is no duty to assist the
veteran further in their development, and the Board does not have
jurisdiction to adjudicate them. Morton, supra; Boeck v. Brown, 6
Vet.App. 14 (1993); Grivois v. Brown, 5 Vet. App. 136 (1994).
Accordingly, as a claim that is not well grounded does not present
a question of fact or law over which the Board has jurisdiction,
the claims for service connection for hypertension, residuals of a
left middle finger injury, a bilateral knee disorder, and residuals
of a left eye injury, must be denied. See Epps v. Gober, supra.

b. Increased Rating

The veteran has submitted a well-grounded claim within the meaning
of 38 U.S.C.A. 5107(a). See Murphy v. Derwinski, 1 Vet.App. 78, 81
(1990) Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990). That is, the
Board finds that he has

16 -

submitted a claim which is plausible. This finding is based in part
on the veteran's assertion that his service-connected residuals of
a right index finger fracture are more severe than previously
evaluated. See Jackson v. West, 12 Vet.App. 422, 428 (1999), citing
Proscelle v. Derwinski, 2 Vet.App. 629 (1992). The Board is also
satisfied that all relevant evidence necessary for an equitable
disposition of the veteran's appeal has been obtained, and that no
further assistance is required to comply with the duty to assist
him as mandated by 38 U.S.C.A. 5107(a).

Disability evaluations are determined by the application of a
schedule of ratings which is based upon average impairment of
earning capacity. 38 U.S.C.A. 1155; 38 C.F.R. 4.1. Separate
diagnostic codes identify the various disabilities. Where there is
a reasonable doubt as to the degree of disability, such doubt shall
be resolved in favor of the claimant, and where there is a question
as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly
approximates the criteria required for that rating. 38 C.F.R.
3.102, 4.3, 4.7 (1999). Where entitlement to compensation has
already been established, and an increase in the disability rating
is at issue, the present level of disability is of primary concern.
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994); 38 C.F.R. 4.1,
4.2 (1999).

With respect to residuals of a fracture of the right index finger,
the RO has assigned a 10 percent evaluation for the veteran's
disability in accordance with the criteria set forth in the VA
Schedule for Rating Disabilities. In doing so, specific
consideration was given to 38 C.F.R. 4.71a, Diagnostic Code (DC)
5225, pertinent to ankylosis of the index finger. Under DC 5225, a
10 percent evaluation is warranted for both favorable and
unfavorable ankylosis, and is the highest rating available under
this Code. Furthermore, there are no other analogous Code by which
to rate the veteran's current right index finger disability.

The Board notes that, in classifying the severity of ankylosis
(favorable vs. unfavorable), and limitation of motion of single
digits and combinations of digits, the following rules apply: (1)
ankylosis of both the metacarpophalangeal and proximal
interphalangeal joints, with either joint in extension or in
extreme flexion,

- 17 -

will be rated as amputation; (2) ankylosis of both the
metacarpophalangeal and proximal interphalangeal joints, even
though each is individually in favorable position, will be rated as
unfavorable ankylosis; (3) with only one joint of a digit ankylosed
or limited in its motion, the determination will be made on the
basis of whether motion is possible to within 2 inches (5.1 cms.)
of the median transverse fold of the palm; when so possible, the
rating will be for favorable ankylosis, otherwise unfavorable; (4)
with the thumb, the carpometacarpal joint is to be regarded as
comparable to the metacarpophalangeal joint of other digits. See
Note, immediately preceding DCs 5220-5255.

A review of the evidence reflects that, on VA examination in April
1998, the veteran reported constant pain in his right hand, as well
as difficulty in holding and gripping objects. On clinical
evaluation of the right index finger, metacarpophalangeal joint
flexion was limited to 70 degrees, flexion of the proximal
interphalangeal joint was limited to 90 degrees, and flexion of the
DIP joint was limited to 50 degrees. The veteran had pain of the
scar area with flexion of the index finger. There was tenderness
over the dorsal aspect of the fourth metatarsal of the right hand.
The examiner's impression was limited flexion of the DIP and
metacarpophalangeal joints of the right index finger, with pain and
tenderness over the scar area.

The Board thus find, given that the veteran's current disability
rating is the highest under the Code assigned for his right index
finger fracture, and there are no other analogous Codes by which
the veteran's disability may be rated, that the veteran does not
warrant an increased rating for his right index finger disorder.

The Board further notes that the U.S. Court of Appeals for Veterans
Claims has expounded on the necessary evidence required for a full
evaluation of orthopedic disabilities. In the case of DeLuca v.
Brown, 8 Vet.App. 202 (1995), the Court held that Rating Schedule
provisions based on limitation of motion do not subsume 38 C.F.R.
4.40, 4.45 (1998). The Court in DeLuca also stressed that, in
evaluating disabilities of the joints, VA has a duty to determine
whether the joint in question exhibits weakened movement, excess
fatigability, or incoordination, and whether

- 18 -

pain could significantly limit functional ability during flare-ups
or when the.joint is used repeatedly over a period of time. The
Court has indicated that these determinations should be made by an
examiner, and should be portrayed by the examiner in terms of the
additional loss in range of motion due to these factors (i.e., in
addition to any actual loss in range of motion noted upon clinical
evaluation). See DeLuca, supra, at 206.

However, the Court has also held that it is inappropriate and
unnecessary to remand a case to consider functional loss due to
pain if the veteran is already receiving the maximum available
rating for limitation of motion under the pertinent diagnostic
code. See Johnston v. Brown, 10 Vet.App. 80, 85 (1997). In this
instance, the veteran is receiving the maximum available rating.

On the foregoing record, the Board concludes the criteria for an
increased rating for the veteran's residuals of a right index
finger fracture, beyond 10 percent, are not met. Furthermore, the
Board finds in this case the evidence does not present an unusual
disability picture so as to render impractical the application of
the regular schedular standards and warrant consideration for
referral for an extra-schedular evaluation under 38 C.F.R.
3.321(b)(1) (such ratings may be authorized by the Under Secretary
for Benefits or the Director of the Compensation and Pension
Service). For example, the disability has not caused marked
interference with employment or necessitated frequent
hospitalization. See Shipwash v. Brown, 8 Vet.App. 218, 227 (1995),
and Floyd v. Brown, 9 Vet.App. 94-96 (1996).

We also recognize that the Court of Appeals for Veterans Claims has
addressed the distinction between a veteran's dissatisfaction with
the initial rating assigned following a grant of entitlement to
compensation, and a later claim for an increased rating. See
Fenderson v. West, 12 Vet.App. 119, 126 (1999). The Court noted
that the rule from Francisco v. Brown, supra, as to the primary
importance of the present level of disability, was not necessarily
applicable to the assignment of an initial rating following an
original award of service connection for that disability. Rather,
the Court held that, at the time of an initial rating, separate
ratings can be

- 19 -

assigned for separate periods of time based upon the facts found -
a practice known as assigning "staged" ratings.

In view of the Court's holding in Fenderson, the Board has
considered whether the veteran was entitled to a "staged" rating
for his service-connected disability, as the Court indicated can be
done in this type of case. As noted above, the veteran separated
from active service in May 1995. He submitted his claim for service
connection in February 1996. Upon reviewing the longitudinal record
in this case, we find that, at no time since the veteran separated
from service, have the residuals from his right index finger
fracture been more disabling than as currently rated under the
present decision.

ORDER

1. Entitlement to service connection for hypertension is denied.

2. Entitlement to service connection for residuals of a left middle
finger injury is denied.

3. Entitlement to service connection for a bilateral knee disorder
is denied.

4. Entitlement to service connection for residuals of a left eye
injury is denied.

5. Entitlement,to a rating in excess of 10 percent for residuals of
a right index finger fracture is denied.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals

- 20 -



